Citation Nr: 1531617	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  15-00 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 40 prior to April 24, 2013 and in excess of 80 percent thereafter for service-connected bilateral hearing loss.

2.  Entitlement to an increased evaluation in excess of 30 percent for service-connected status post left knee total replacement (previously evaluated as instability of the left knee post injury under DC 5257).

3.  Entitlement to an increased initial evaluation in excess of 10 percent for service-connected tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Ashley Brooke Thomas, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION


The Veteran served on active duty from August 1947 to August 1951. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement (NOD) was received in August 2012, a statement of the case was issued in September 2014, and a substantive appeal was timely received in November 2014.

In a September 2014  rating decision, during the pendency of the appeal, the RO, having initially granted a 40 percent evaluation for the Veteran's service-connected bilateral hearing loss, increased his evaluation for that condition to 80 percent disabling, effective April 24, 2013, as well as granted an earlier effective date for service connection of tinnitus to June 24, 2008.

A Board hearing was held via live video teleconference at the RO in June 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  

A rating decision in November 2014 denied entitlement to a TDIU based on the determination that the Veteran's service-connected disabilities did not preclude employment.  Nevertheless, during a Board hearing in June 2015, the issue of a TDIU rating was raised in the context of the initial increased rating claims currently on appeal.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id. at 454.  Therefore the issue of entitlement to a TDIU is on appeal only as it pertains to the initial increased rating claims listed on the title page. 

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Bilateral hearing loss has been manifested by auditory acuity levels prior to July 3, 2012 of no worse than Roman numeral VII in the right ear and Roman numeral VIII in the left ear; from July 3, 2012, but prior to April 24, 2013, of no worse than Roman numeral X in the right ear and Roman numeral IX in the left ear; and from April 24, 2013 of no worse than Roman numeral IX in the right ear and Roman numeral XI in the left ear.

2.  Throughout the appeals period, the residual symptoms of the Veteran's status post left knee total replacement have been manifested by no worse than a noncompensable limitation of flexion and painful motion of a mild to moderate nature.

3.  The Veteran experiences chronic bilateral tinnitus; he has been assigned a rating of 10 percent, the maximum schedular rating available under 38 C.F.R. § 4.87, Diagnostic Code 6260; and there are no unusual or exceptional features associated with his disability.


CONCLUSIONS OF LAW

1.  The criteria for a rating for bilateral hearing loss of 70 percent, but no higher, effective July 3, 2012 to April 23, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

2.  The criteria for a rating for bilateral hearing loss in excess of 40 percent prior to July 3, 2014 and in excess of 80 percent from April 24, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).

3.  The criteria for a rating for status post left knee total replacement in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 , 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

4.  The criteria for the assignment of an evaluation in excess of 10 percent for bilateral tinnitus have not been.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Additionally, in a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 


The Veteran was notified via letters dated December 2010 and January 2011 of the criteria for establishing an increased evaluation, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates when service connection is awarded.  The letter apprised the Veteran of the downstream disability rating and effective date elements for claims, as required under Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

However, for initial rating claims, where, as in the case of the bilateral hearing loss and tinnitus claims, entitlement to disability benefits has been granted and initial ratings have been assigned, the original claims have been more than substantiated, as they have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for entitlement to benefits has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The Board finds that VA's duty to notify has been met.

 VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, private treatment records, and VA medical records have been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA provided the Veteran with adequate medical examinations in April 2011, April 2013, August 2014, and November 2014.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disabilities, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

The record before the Board does not indicate that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has been afforded a hearing before the Board.  In Bryant, 23 Vet. App. at 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding VLJ identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

A veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected bilateral hearing loss is rated as 40 percent disabling prior to April 24, 2013 and 80 percent disabling thereafter under the General Rating Formula for Impairment of Auditory Acuity.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The severity of hearing loss is determined by comparison of audiometric test results with specific criteria. Id. Ratings of bilateral defective hearing range from 0 percent to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz .  Id.  The Schedule allows for audiometric test results to be translated into a numeric designation ranging from Level I to Level XI, for profound deafness, to rate the degree of disability from bilateral service-connected defective hearing.  Id.  The ratings derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  Id. 

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment. If the puretone threshold is greater than 55 decibels at each of four specified frequencies (1000, 2000, 3000, and 4000 Hertz ), VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.   If the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral and then elevate that numeral to the next highest numeral for consideration.  Each ear is evaluated separately.  38 C.F.R. § 4.86.

Tinnitus is evaluated under Diagnostic Code 6260, which provides that a maximum schedular rating of 10 percent is to be assigned for recurrent tinnitus.  Note 2 following the Diagnostic Code states: "assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).

The Veteran's service-connected status post left knee total replacement is rated as 30 percent disabling.  38 C.F.R. § 4.71a, DC 5055.  A 30 percent evaluation is warranted for a prosthetic replacement of knee joint with intermediate degrees of residual weakness, pain or limitation of motion rated by analogy to diagnostic codes 5256, 5261, or 5262.  Id.  A 60 percent evaluation warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  Id.  A 100 percent evaluation is warranted for 1 year following implantation of prosthesis.  Id.

Separate evaluations for instability can be considered.  See VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that any separate rating is based upon additional disability); VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998) (if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59 ).  Separate evaluations for limitation of knee extension and flexion may also be considered.  See VAOPGCPREC 9-04; 69 Fed. Reg. 59990 (2005) (holding that where a knee disability manifests both limitation of flexion and limitation of extension, VA is to provide two separate ratings under Diagnostic Codes 5260 and 5261).  For limitation of leg flexion, noncompensable, 10, 20, and 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  For limitation of leg extension, noncompensable, 10, 20, 30, 40, and 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Additional ratings are available for the presence of ankylosis, dislocation, or malunion.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

Additionally, a 10 percent evaluation is warranted for arthritis via X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  A 20 percent evaluation is warranted for arthritis via X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Bilateral Hearing Loss

The Veteran claims that his bilateral hearing loss is worse than reflected by his current evaluations.  To this effect, the Veteran has stated that he has trouble hearing people and, as a result, very poor social interactions which also effects his abilities to be successful in an employment setting.

The Veteran was provided with a VA examination in April 2011.  The Veteran complained of both bilateral hearing loss and tinnitus.  Tinnitus onset was in 2007 with bilateral ringing in the ears at a severity of 5 on a scale of 1 to 10.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        65
        70
        75
        100
        100
LEFT
        65
        65
        75
        85
        90
 
Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 92 percent in the left ear.  The Veteran was diagnosed with moderately severe, mixed hearing loss sloping to severe hearing loss, and ending in profound hearing loss for the right ear and moderately severe sensorineural hearing loss sloping to severe sensorineural hearing loss, and ending in profound hearing loss for the left ear.

The Veteran was provided with a private audiological examination on July 3, 2012.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        75
        95
        100
        105
        115
LEFT
        60
        65
        90
        105
        115
 
Speech audiometry via the speech recognition test (SRT) revealed speech recognition ability of 85 percent in the right ear and 65 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.

The Veteran was provided with a private audiological examination on July 25, 2012.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        75
        90
        100
        110
        110
LEFT
        60
        70
        85
        100
        110
 
Speech audiometry via the SRT revealed speech recognition ability of 70 percent in the right ear and 65 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.

The Veteran was provided with an additional VA examination in April 2013.  The Veteran complained of both bilateral hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        70
        75
        90
        95
        105
LEFT
        60
        65
        90
        105
        105+
 
Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 8 percent in the left ear.  

The Veteran was provided with an additional VA examination in September 2014.  The Veteran complained of both bilateral hearing loss and tinnitus.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        75
        75
        100
        100
        100+
LEFT
        70
        65
        95
        100+
        100+
 
Speech audiometry revealed speech recognition ability of 50 percent in the right ear and 54 percent in the left ear. 


Left Knee

The Veteran contends that his residuals of his left knee are worse than currently reflected by his evaluation of 30 percent.  To this effect, the Veteran has stated that he suffers from complaints of daily pain that make it difficult for his to stay on his feet for prolonged periods of time.
A review of the Veteran's outpatient treatment records shows that the Veteran had been suffering from complaints of daily pain and instability resulting in falls in early 2010.  In April 2010, the Veteran was provided with total knee replacement surgery for the left knee.  The results of the surgery in subsequent follow ups were noted to be successeful with no residual instability and minor pain.

The Veteran was provided with a VA examination in December 2011.  Although that examination was provided for evaluation of the Veteran's right knee exclusively, range of motion testing was also provided for the Veteran's left knee.  Such testing revealed a flexion of 120 degrees with pain and an extension of 0 degrees with no pain.  There was no additional pain or loss of motion upon repetition.  Strength and instability testing for the left knee was found to be normal.  No other complaints or abnormalities affecting the left knee were discussed.

The Veteran was provided with an additional VA examination in April 2013.  This examination was provided in order to determine the Veteran's overall employability as it related to his service-connected disabilities for his claim of entitlement to a TDIU.  It was noted that the Veteran is able to drive himself to places, including church and out to dinner.  He is independent in his activities of daily living, but has to sit down in the shower on a chair because of his left knee.  He mows his lawn on a riding mower and sits on a stool to wash dishes.  His hobbies include raising pigeons, which he has had to cut down to raising only because it is difficult for him to walk due to his left knee.  The Veteran contends that the left knee total knee replacement surgery did not help as he continues to suffer from daily pain.  He has to use a cane and sit to complete prolonged activities due to knee pain.  The examiner noted that the Veteran's left knee creates only mild functional limitation and that he is still employable in a sedentary setting.  Range of motion testing revealed a flexion of 120 degrees with pain and an extension of 0 degrees with no pain.  There was no additional pain or loss of motion upon repetition.  The only functional effected noted was pain on movement.  The examiner noted that tasks involving kneeling, squatting, prolonged walking, or prolonged standing are made more difficult due to left knee condition.  There were no findings of instability, malunion, or ankylosis.

The Veteran was provided with an additional VA examination in August 2014.  The Veteran reported complaints of daily pain that interferes with his ability to stand for prolonged periods of time.  Range of motion testing revealed a flexion of 110 degrees with pain and an extension of 0 degrees with no pain.  There was no additional pain or loss of motion upon repetition.  Muscle strength testing showed active movement against some resistance.  There were no findings of instability, malunion, or ankylosis.  The examiner noted that the Veteran's left knee creates only mild functional limitation and that he is still employable in a sedentary setting.

Analysis

Bilateral Hearing Loss

Prior to July 3, 2012

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 40 percent evaluation prior to July 3, 2012.

At the April 2011 VA examination, the examination report indicates puretone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 65, 70, 75, 85, and 90 decibels in the right ear, for a four-frequency average of 80 decibels.  Left ear puretone thresholds were at 65, 65, 75, 100, and 100 decibels, for a four-frequency average of 85 decibels.  Speech recognition was found to be 84 percent in the right ear and 92 percent in the left. 

When applied to Table VI, the right ear puretone average of 80 and speech recognition score of 84 results in right ear hearing impairment at level III and left ear puretone average of 85 and speech recognition score of 92 results in left ear hearing impairment at level III.  The bilateral ear findings also demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the audiometric testing did show puretone thresholds of loss of 55 decibels or greater in the 1,000, 2,000, 3,000, and 4,000 Hertz frequencies.   When applied to Table VIa, the right ear puretone average of 80 results in right ear hearing impairment at level VII and the left ear puretone average of 85 results in right ear hearing impairment at level VIII. The provisions of 38 C.F.R. § 4.86(b) are not applicable, as the ears did not manifest hearing thresholds of 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz. 

When combined on Table VII, the level III hearing impairment in the right ear and level III hearing impairment in the left ear result in a 0 percent disability rating.  However, applying the level VII hearing impairment in the right ear and level VIII hearing impairment in the left ear for exceptional pattern of hearing results in a 40 percent disability rating.  

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's treatment records during the period prior to July 3, 2012.  As such, the available evidence of record does not reflect entitlement to an evaluation in excess of 40 percent prior to July 3, 2012.

July 3, 2012 to April 23, 2013

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for a 70 percent evaluation from July 3, 2012 to April 23, 2013.

At the July 3, 2012 private examination, the examination report indicates puretone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 75, 95, 100, 105, and 115 decibels in the right ear, for a four-frequency average of 103.75 decibels. Left ear puretone thresholds were at 60, 65, 90, 105, and 115 decibels, for a four-frequency average of 93.75 decibels.  Speech recognition was not provided via the Maryland CNC in accordance with the Rating Schedule and is, therefore, not admissible for rating purposes. 

As only puretone values are available, when applied to Table VIa, the right ear puretone average of 103.75 results in right ear hearing impairment at level X and the left ear puretone average of 93.75 results in right ear hearing impairment at level IX. The bilateral ear findings also demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the audiometric testing did show puretone thresholds of loss of 55 decibels or greater in the 1,000, 2,000, 3,000, and 4,000 Hertz frequencies.  However, because the Veteran's values from this private examination could only be applied to Table Via anyway, there is no change when the provisions of 38 C.F.R. § 4.86(a) are applied.   The provisions of 38 C.F.R. § 4.86(b) are not applicable, as the ears did not manifest hearing thresholds of 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz. 

When combined on Table VII, the level X hearing impairment in the right ear and level IX hearing impairment in the left ear result in a 70 percent disability rating.

At the July 25, 2012 private examination, the examination report indicates puretone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 75, 90, 100, 110, and 110 decibels in the right ear, for a four-frequency average of 102.5 decibels. Left ear puretone thresholds were at 60, 70, 85, 100, and 110 decibels, for a four-frequency average of 91.25 decibels.  Speech recognition was not provided via the Maryland CNC in accordance with the Rating Schedule and is, therefore, not admissible for rating purposes. 

As only puretone values are available, when applied to Table VIa, the right ear puretone average of 102.5 results in right ear hearing impairment at level X and the left ear puretone average of 91.25 results in right ear hearing impairment at level IX. The bilateral ear findings also demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the audiometric testing did show puretone thresholds of loss of 55 decibels or greater in the 1,000, 2,000, 3,000, and 4,000 Hertz frequencies.  However, because the Veteran's values from this private examination could only be applied to Table Via anyway, there is no change when the provisions of 38 C.F.R. § 4.86(a) are applied.   The provisions of 38 C.F.R. § 4.86(b) are not applicable, as the ears did not manifest hearing thresholds of 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz. 

When combined on Table VII, the level X hearing impairment in the right ear and level IX hearing impairment in the left ear result in a 70 percent disability rating.

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's treatment records during the period from July 3, 2012 to April 23, 2013.  As such, the available evidence of record does not reflect entitlement to an evaluation in excess of 70 percent from July 3, 2012 to April 23, 2013.

April 24, 2013 to Present

Based on the above, the Board finds that the Veteran's bilateral hearing loss only meets the criteria for an 80 percent evaluation from April 24, 2013.

At the April 2013 VA examination, the examination report indicates puretone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 70, 75, 90, 95, and 105 decibels in the right ear, for a four-frequency average of 91 decibels.  Left ear puretone thresholds were at 60, 65, 90, 105, and 105+ decibels, for a four-frequency average of 91 decibels.  Speech recognition was found to be 88 percent in the right ear and 8 percent in the left. 

When applied to Table VI, the right ear puretone average of 91 and speech recognition score of 88 results in right ear hearing impairment at level IV and left ear puretone average of 91 and speech recognition score of 8 results in left ear hearing impairment at level XI.  The bilateral ear findings also demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the audiometric testing did show puretone thresholds of loss of 55 decibels or greater in the 1,000, 2,000, 3,000, and 4,000 Hertz frequencies.   When applied to Table VIa, the right ear puretone average of 91 results in right ear hearing impairment at level IX and the left ear puretone average of 91 results in right ear hearing impairment at level IX. The provisions of 38 C.F.R. § 4.86(b) are not applicable, as the ears did not manifest hearing thresholds of 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz. 

When combined on Table VII, the level IV hearing impairment in the right ear and level XI hearing impairment in the left ear result in a 30 percent disability rating.  However, applying the level IX hearing impairment in the right ear and level XI hearing impairment in the left ear for exceptional pattern of hearing results in an 80 percent disability rating.

At the September 2014 VA examination, the examination report indicates puretone threshold readings at 500, 1,000, 2,000, 3,000, and 4,000 Hertz of 75, 75, 100, 100, and 100+ decibels in the right ear, for a four-frequency average of 94 decibels.  Left ear puretone thresholds were at 70, 65, 95, 100+, and 100+ decibels, for a four-frequency average of 90 decibels.  Speech recognition was found to be 50 percent in the right ear and 54 percent in the left. 

When applied to Table VI, the right ear puretone average of 94 and speech recognition score of 50 results in right ear hearing impairment at level IX and left ear puretone average of 90 and speech recognition score of 54 results in left ear hearing impairment at level VIII.  The bilateral ear findings also demonstrate an exceptional pattern of hearing impairment under 38 C.F.R. § 4.86(a), as the audiometric testing did show puretone thresholds of loss of 55 decibels or greater in the 1,000, 2,000, 3,000, and 4,000 Hertz frequencies.   When applied to Table VIa, the right ear puretone average of 94 results in right ear hearing impairment at level IX and the left ear puretone average of 90 results in right ear hearing impairment at level VIII. The provisions of 38 C.F.R. § 4.86(b) are not applicable, as the ears did not manifest hearing thresholds of 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz. 

When combined on Table VII, the level IX hearing impairment in the right ear and level VIII hearing impairment in the left ear result in a 50 percent disability rating.  The same results occur suing the exceptional pattern of hearing values.

No other audiometric or speech discrimination values acceptable for VA purposes were shown in the Veteran's treatment records during the period from April 24, 2013 to present.  As such, the available evidence of record does not reflect entitlement to an evaluation in excess of 80 percent from April 24, 2013 to present.

Consideration also has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's bilateral hearing loss, as the criteria assess social and occupational impairment to include addressing various limitations of difficulty hearing.  There is no indication in the record of any unusual circumstances, to include frequent hospitalizations or frequent loss of time from work due to this condition.  

Additionally, in Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).   As is explained above, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected bilateral hearing loss, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Therefore, the Veteran's evaluations for his bilateral hearing loss appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49 (1990).

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's hearing loss at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

Left Knee

The Board finds that the Veteran's status post left knee total replacement only meets the criteria for a 30 percent evaluation throughout the entire appeal period.  Throughout this period, Veteran's condition was shown in medical treatment records and the VA examinations to be reflective of symptoms of painful motion resulting in an inability to stand for prolonged periods and a limitation of flexion of 110 to 120 degrees.  In this regard, the VA examiners have noted that the Veteran's pain only results in a mild functional limitation and that he is employable in a sedentary setting if he so chooses.  The Veteran's symptoms are shown to only result in intermediate degrees of residual weakness, pain, and limitation of motion with no additional evidence of a compensable evaluation for limitation of flexion or extension, instability, ankylosis, or malunion.  Therefore, the 30 percent evaluation most appropriately reflects the Veteran's symptoms.

The Veteran is not entitled to an evaluation in excess of 30 percent as, in order to warrant such higher evaluation, he would have to show evidence of chronic residuals consisting of severe painful motion or weakness or additional limitation of flexion or extension, instability, ankylosis, or malunion, none of which have been shown in the medical evidence of record.  Therefore, an evaluation in excess of 30 percent is not warranted.

The Board has considered whether staged ratings are warranted.  The evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 30 percent for his left knee residuals are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left knee at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014).

Consideration also has been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the Board finds that the schedular evaluations in this case are not inadequate.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's left knee residuals, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Further, the Board notes the Veteran's complaints of daily pain and finds that he is competent to testify as to the severity of the symptomatology associated with his pain both during and after service.  See Jandreau, 492 F.3d at 1372.  Additionally, his statements are presumed credible as his complaints of pain have remained consistent in both his lay testimony and the medical record.  The current 30 percent rating already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  There is no indication in the record of any unusual circumstances, to include frequent hospitalizations or frequent loss of time from work due to this condition.  

Additionally, in Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson, 762 F.3d at 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).   As is explained above, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected left knee residuals, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

Therefore, the Veteran's evaluation of 30 percent for his service-connected status post left knee total replacement appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. 49 (1990).

The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left knee at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2014); see also Fenderson, 12 Vet. App. at 126.

Tinnitus

Regarding the Veteran's claim for an initial rating in excess of 10 percent for tinnitus, the Board notes, as discussed above, that the VA audiological examination conducted during the pendency of the claim reflects that the Veteran has bilateral tinnitus. 

The evidence reflects that the Veteran experiences constant bilateral tinnitus.  He has been assigned an initial 10 percent rating throughout the pendency of the claim.  Because 10 percent is the highest schedular rating allowed for tinnitus, there is no legal basis for the assignment of a higher schedular rating.

The Board notes that the assignment of separate 10 percent ratings for each ear is also not permissible.  According to 38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2, only a single evaluation for recurrent tinnitus is allowable.  The United States Court of Appeals for the Federal Circuit has affirmed VA's longstanding interpretation of Diagnostic Code 6260 as authorizing only a single 10 percent rating for tinnitus, regardless of whether the tinnitus was unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (addressing previous versions of Diagnostic Code 6260).  Consequently, the claim for a higher schedular rating for tinnitus must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim based on a lack of legal merit).

The above determinations are based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the April 2011, April 2013, and November 2014 VA audiological examination reports describe the effects of the Veteran's hearing impairments on his daily life.  See Martinak, 21 Vet. App. at 447.  In particular, the Board notes that the Veteran reported that he had trouble understanding the speech of others and, as such, had poor social interactions which may affect a work environment.  The Board also finds that at no time have the disabilities under consideration been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In particular, at the 2013 Board hearing, when asked to describe the extent of his condition, he reiterated the fact that his tinnitus was constant, resulted in an interference with hearing, and consisted of a high pitch noise.  These complaints are not unusual or exceptional features of his disability.  Additionally, the 2014 VA examiner found that the Veteran's tinnitus is rarely disabling to the point of causing one to be unable to work in any capacity.  It bears emphasis that the schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Thus, based on the record before it, the Board does not find that the evidence demonstrates any unusual disability with respect to the claim that is not contemplated by the rating schedule.  The very symptoms the Veteran experiences are those specifically contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008).  As a result, the Board concludes that a remand to the RO for referral of the rating issues to the VA Central Office for consideration of extra-schedular evaluation is not warranted.

The Board notes that under Johnson, 762 F.3d at 1362, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

For all the foregoing reasons, the Board finds that the claim for an initial rating in excess of 10 percent for tinnitus must be denied.  This is so for the entirety of the claim period.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a higher rating, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to an evaluation of 70 percent from July 3, 2012 to April 23, 2013, but no higher, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an increased initial evaluation in excess of 40 prior to July 3, 2012 and in excess of 80 percent from April 24, 2013 for service-connected bilateral hearing loss is denied.

Entitlement to an increased evaluation in excess of 30 percent for service-connected status post left knee total replacement is denied.

Entitlement to an increased initial evaluation in excess of 10 percent for service-connected tinnitus is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim of entitlement to a TDIU.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here, the Veteran has submitted several statements indicating that he has provided all of the information requested concerning his employment status.  A review of the record reflects that in March 2012 and June 2014, the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

In his 2012 statement, the Veteran indicated that he was unemployable due to his non service-connected bilateral legs (although presumably included his service-connected left knee), back, and bilateral shoulders.  The Veteran stated that he had last worked in April 1982 as a civilian employee of the US Navy in Pensacola, Florida as an aircraft mechanic.  The Veteran indicated that he had worked there since 1964 and that he left this job because of a disability and that he expected to receive disability retirement benefits from this employer.  The Veteran stated that he had tried to obtain employment after leaving the Navy when he obtained his real estate license in 1984 and went to work for Purdue Realty.  The Veteran claimed that he was unable to continue in that profession due to an inability to stay on his feet and only selling two homes in two years.  The Veteran reported that his educational back ground included two years of high school with a General Education Development (GED) test in the Air Force and 1 year of college.

In his 2014 statement, the Veteran indicated that he was unemployable solely due to his service-connect left knee and bilateral hearing loss.  The Veteran stated that he had last worked in 1981 as a civilian employee of the US Navy in Pensacola, Florida as an aircraft mechanic.  The Veteran indicated that he was currently receiving Civil Service Retirement pay. The Veteran stated that he expected to receive disability retirement benefits from this employer.  The Veteran stated that he had tried to obtain employment after leaving the Navy, but did not indicate any specific employers. The Veteran reported that his educational back ground included two years of high school with a General Education Development (GED) test in the Air Force, 1 year of college, and training as an aircraft mechanic in the Air Force.  The Veteran additionally remarked that due to his age, non-service-connected memory problems, and inability to stand for more than a few minutes at a time, he is unemployable.

The Board finds that the evidence presented by the Veteran does not sufficiently provide the facts and circumstances surrounding his retirement from the Navy.  In two separate statements the Veteran indicated conflicting reports of which disabilities caused him to retire from the Navy.  Additionally, it is unclear as to whether service-connected disabilities were involved and to what extent in his post-retirement employment searches.  In affording the Veteran every opportunity to submit evidence in support of his TDIU claim, the Board is of the opinion that another request should be made of the Veteran to provide relevant information indicating the facts and circumstances of his retirement and the extent of any involvement of service-connected disability.  

Additionally, as there is no indication in the claims file that the RO ever attempted to develop the facts and circumstances regarding the Veteran's retirement, a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, should be provided for the Veteran to complete for the purpose of obtaining any such records from the Department of the Navy as well as Purdue Realty.  A request should be made of the Veteran to complete the necessary authorizations for the purpose of obtaining such records.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for him for his service-connected conditions. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Contact the Veteran and send him the necessary authorizations that are required to request and obtain the records from the Department of the Navy pertaining the Veteran's retirement in 1981/1982 as well as Purdue Reality. After securing the necessary authorizations, the agency of original jurisdiction (AOJ) should obtain these records. All attempts to procure these records should be documented in claims file. If the AOJ cannot obtain these records from the Department of the Navy or Purdue Realty, a notation to this effect should be inserted in the claims file. The Veteran should be notified of unsuccessful attempts in this regard, in order to allow him the opportunity to obtain and submit these records for VA review.

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


